Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 04, 2020

The Court of Appeals hereby passes the following order:

A20A1361. ANTUAN RAPHEAL HOWELL v. THE STATE.

      Antuan Howell pled guilty to statutory rape and reckless conduct, and the trial
court entered his sentence on June 8, 2018. On January 24, 2020, Howell filed a pro
se notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Howell’s
notice of appeal was untimely filed more than a year and a half after his sentence was
entered. Consequently, we lack jurisdiction over this untimely appeal, which is
hereby DISMISSED.
      Because Howell was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland, 264 Ga. at 875-876 (2): This
appeal has been dismissed because you failed to file a proper and timely notice of
appeal. If you still wish to appeal, you may petition the trial court for leave to file an
out-of-time appeal. If the trial court grants your request, you will have 30 days from
the entry of that order to file a notice of appeal referencing your conviction. If the
trial court denies your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Howell and
to his attorney, and the latter also is DIRECTED to send a copy to Howell.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/04/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.